Citation Nr: 1108557	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to September 17, 2008.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD, since September 17, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his Significant Other



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2010 the Board remanded the case for further development.  

In March 2010, the Veteran testified at a travel board hearing at the RO.  A transcript of that hearing has been associated with his claims folders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a hearing before the Board in March 2010.  However, in a January 2011 letter the Board advised the Veteran that the Veterans Law Judge who had conducted that hearing was no longer employed by the Board.  The letter stated that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran was further notified that he had a right to another hearing, and it was requested that he complete and return a form indicating whether he wished to have another hearing, and if so, what type of hearing.

In correspondence received in February 2011, the Veteran advises that he wishes to have another Board hearing at the local RO.  In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  38 C.F.R. § 20.904(a)(3) (2010).  Therefore, the Veteran should be scheduled for a hearing before a member of the Board at that RO in Detroit, Michigan.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


